DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an acquisition unit”, “a virtual robot control unit”, “an image generating unit”, “a taken image acquiring unit”, “an operation data acquiring unit”, “an image output unit” in claims 1-5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
	
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 uses limitation, “an image generating unit” which arises confusion as how this unit is related to the “image generating unit” recited in base claim 1. Examiner thinks they are same unit, and in that case claim 3 should use definite article “the” instead of indefinite article “an” to refer to the “image generating unit”. In case Applicant thinks they are different, it is advised using separate qualifier for each of them (e.g. ‘first image generating unit’ and ‘second image generating unit’).
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 7 recites the limitation, “A program for causing a computer to realize the functions of …”
The claim(s) 7 is directed towards “a program”, which is categorized as software per se and does/do not fall within at least one of the four categories of patent eligible subject matter (MPEP § 2106.03.I).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by NUMAGUCHI et al. (2017/0024934; hereinafter Numaguchi).
                 Regarding claim 1, Numaguchi discloses an information processing device (units 10+16+122 in fig. 1, abstract) comprising:       
an acquisition unit (Camera 122 and communication block 20 and unit 22 in combination is understood as acquisition unit) configured to acquire operation data for expressing a real-time motion of a robotic device (abstract; information processing is executed by capturing an action of moving by a user a thing existing in a real space (hereafter referred to as “a real body”) as a user operation and one where a real body is moved by an information processing apparatus as a result of information processing. An information processing apparatus 1 has real bodies 120a and 120b arranged on a play field 19, a camera 122, for taking images of the real bodies 120a and 120b, an information processing apparatus 10 for executing predetermined information processing, an input apparatus 14 for accepting a user operation as a general operating means, and a display apparatus 16 for displaying data outputted from the information processing apparatus 10 as an image, fig. 1, ¶0030-0032.
The real bodies 120a and 120b may be bodies of simple shapes as shown or bodies having more complicated shapes like miniatures of bodies in a real world such as dolls and miniature cars or parts thereof or pieces of a game. Further, the real bodies 120a and 120b may have structures that are built by a user or may be finished products. Real bodies are understood as robotic devices, fig. 1, ¶0033.
The real body state specification block 22 gets image frames of a taken image from the camera 122 in realtime and analyzes the obtained image frames so as to specify a position of the real body 120 with predetermined time intervals, ¶0044.
The information processing apparatus 10 includes a communication block 20 for transmitting and receiving necessary information to and from the real body 120 –
¶0043);
a virtual robot control unit (The information processing apparatus 10, ¶0030-0031) configured to use the operation data regarding the robotic device and operation data regarding another robotic device to move a plurality of virtual robots corresponding to a plurality of the robotic devices in same virtual space (the basic idea is that the real body 120 and an object inside a display screen which are related with each other in advance are interlocked to each other. In the example shown in FIG. 1, the real body 120a is related with a first character 202a inside a screen and the real body 120b is related with a second character 202b inside the screen. When the first character 202a inside the screen moves to the right side, the real body 120a also moves to the right side on the play field 190. Conversely, when the real body 120a moves forward, then the first character 202a inside the screen also moves forward. Which of the movements is to be reflected on the other is determined by a programmer or the like in accordance with the contents and function of information processing, ¶0036. Also see fig. 7); and
an image generating unit (display processing block 32, ¶0032) configured to generate an image of the virtual space in which the plurality of virtual robots are in motion (the real body 120 and an object inside a display screen which are related with each other in advance are interlocked to each other. In the example shown in FIG. 1, the real body 120a is related with a first character 202a inside a screen and the real body 120b is related with a second character 202b inside the screen. When the first character 202a inside the screen moves to the right side, the real body 120a also moves to the right side on the play field 190. Conversely, when the real body 120a moves forward, then the first character 202a inside the screen also moves forward. Which of the movements is to be reflected on the other is determined by a programmer or the like in accordance with the contents and function of information processing, ¶0036.
The display processing block 32 creates image data of a game screen including an object interlocking with the real body 120, a setting screen necessary for a game, and a menu screen and so on at a predetermined rate and outputs the created image data to the display apparatus 16 as a video signal – ¶0050).
 	Regarding claim 2, Numaguchi discloses the information processing device according to claim 1, wherein the virtual robot control unit makes the plurality of virtual robots compete in a virtual sports venue (FIG. 10 is a diagram schematically illustrating an information transmission system in a mode in which a competition game is played by use of two information processing apparatuses interconnected via a network in the present embodiment, ¶0024. A combat game, in which the first character 202a and the second character 202b are fighting each other in a screen 204, fig. 6-8. Also see ¶0078, fig. 11).
Regarding method claim 6, although wording is different, the material is considered to be substantively similar to that of claim 1 discussed above.
 	Regarding claim 7, Numaguchi discloses although wording is different, the material is considered to be substantively similar to that of claim 1 discussed above (e.g. see ¶0013, claim 16 and dependents for realization of program in a computer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
Claim 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Numaguchi in view of Kurabayashi (2019/0147658).
Regarding claim 3, Numaguchi discloses an information processing device comprising:
a taken image acquiring unit (real body state specification block 22, fig. 2) configured to acquire an image obtained by shooting a first robotic device in motion (The camera 122 is a digital video camera having an imaging device such as a CCD (Charge Coupled Device) or a CMOS (Complementary Metal Oxide Semiconductor) for example and takes a moving image of a space that includes at least the play field 19 and the real bodies 120a and 120b thereon – ¶0032.
The information processing apparatus 10 includes a communication block 20 for transmitting and receiving necessary information to and from the real body 120, a real body state specification block 22 for specifying a state of the real body 120 on the basis of an image taken by the camera 122 for specifying a state of the real body 120 on the basis of an image taken by the camera 122. – ¶0043.
In a mode where state information is transmitted from the real body 120, the communication block 20 receives the state information concerned and supplies the received state information to the real body state specification block 22. In a mode where the real body 120 is operated by a control signal from the information processing apparatus 10, the communication block 20 gets a control signal for this purpose from the information processing block 30 and transmits the obtained control signal to the real body 120. The real body state specification block 22 gets image frames of a taken image from the camera 122 in realtime and analyzes the obtained image frames so as to specify a position of the real body 120 with predetermined time intervals – ¶0044);
an operation data acquiring unit (information processing apparatus 10, fig. 2. The information processing apparatus 10 may establish communication with another information processing apparatus and a server via a network 18 as required, thereby transmitting and receiving necessary information – ¶0031. As shown, an information processing apparatus 10a that is used by a first user and an information processing apparatus 10b that is used by a second user are connected with each other through the network 18 – ¶0078) configured to acquire operation data for expressing a motion of a second robotic device (As shown, an information processing apparatus 10a that is used by a first user and an information processing apparatus 10b that is used by a second user are connected with each other through the network 18. As shown in FIG. 5, the users operates the input apparatuses 14a and 14b and the real bodies 120a and 120b to make the information processing apparatuses 10a and 10b execute information processing, thereby changing the displays on the display apparatuses 16a and 16b and operating the real bodies 120a and 120b – ¶0078);
an image generating unit (display processing block 32, fig. 2) configured to generate an image in which a virtual robot corresponding to the second robotic device is superimposed on the virtual representation of the image obtained by shooting the first robotic device (in the networked mode of playing competition users locate at different locations and devices 10a, and 10b are connected to one another over network 18. As shown, an information processing apparatus 10a that is used by a first user and an information processing apparatus 10b that is used by a second user are connected with each other through the network 18. As shown in FIG. 5, the users operates the input apparatuses 14a and 14b and the real bodies 120a and 120b to make the information processing apparatuses 10a and 10b execute information processing, thereby changing the displays on the display apparatuses 16a and 16b and operating the real bodies 120a and 120b – ¶0078. At this moment, the objects that are displayed on the display apparatus 16a of the first user include an object corresponding to the real body 120b to be operated by the second user in addition to an object corresponding to the real body 120a to be operated by the first user. Likewise, the objects that are displayed on the display apparatus 16b of the second user include an object corresponding to the real body 120a to be operated by the first user in addition to an object corresponding to the real body 120b to be operated by second user. Therefore, the information processing apparatuses 10a and 10b sequentially acquire the positional information of the opponent real bodies specified by the real body state specification blocks 22 of the opponent information processing apparatuses 10a and 10b, respectively. Next, the information processing blocks 30 of the information processing apparatuses 10a and 10b process the same program in accordance with the movements of both the real bodies, thereby making the competition game go on in the same way on both sides. – ¶0079. As seen from fig. 8 virtual robot corresponding to the second robotic device 202b is displayed superimposed on the image obtained by shooting the first robotic device, displayed as 202a. Likewise, in network chess game, pieces 210a-c are operated by a remote user, while 208a-c are); and
an image output unit configured to output the image generated as a result of superimposition to a display (figs. 8, 11).
 Numaguchi discloses that although camera 122 acquires images of real objects 123a (fig. 1), 120a (figs.6, 8, 11), the displayed corresponding objects are virtual, i.e. 202a (figs. 1, 3, 6, 8) and 208a (fig. 11) rather than original acquired object.
However, Kurabayashi discloses, a system that enables real-time recognition of a real-space environment in a mixed-reality environment includes a server, a portable display device including a display unit for displaying a virtual object to a user and a photographing unit that photographs a real space, and image acquisition devices that acquire images individually from a plurality of fixed points where it is possible to photograph a region in a predetermined real space, the system making it possible to render the virtual object in a superimposed fashion on a real space or a photographed image of the real space, viewed by the user via the display unit, the server or the display device including a three-dimensional-space-data storage part, a table storage part, a color-information determining part, a color-information updating part, a user-environment determining part, a virtual-illumination-information generating part, and a rendering part.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Numaguchi, with the teaching of Kurabayashi, of using real acquired images of the local camera superimposed with virtual images coming from remote locations over the network, to obtain, an image generating unit (display processing block 32, fig. 2) configured to generate an image in which a virtual robot corresponding to the second robotic device is superimposed on the the image obtained by shooting the first robotic device, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system,
Regarding claim 4, Numaguchi in view of Kurabayashi discloses the information processing device according to claim 3, wherein the operation data acquiring unit acquires operation data for expressing a real-time motion of the second robotic device that is in a different location from the first robotic device (Numaguchi: The real body state specification block 22 gets image frames of a taken image from the camera 122 in realtime and analyzes the obtained image frames so as to specify a position of the real body 120 with predetermined time intervals.
Kurabayashi: A system that enables real-time recognition of a real-space environment in a mixed-reality environment includes a server, a portable display device including a display unit for displaying a virtual object to a user and a photographing unit that photographs a real space, and image acquisition devices that acquire images individually from a plurality of fixed points where it is possible to photograph a region in a predetermined real space, the system making it possible to render the virtual object in a superimposed fashion on a real space or a photographed image of the real space, viewed by the user via the display unit, the server or the display device including a three-dimensional-space-data storage part, a table storage part, a color-information determining part, a color-information updating part, a user-environment determining part, a virtual-illumination-information generating part, and a rendering part – abstract).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Numaguchi in view of Kurabayashi and further in view of Mizuki et al. (US 2014/0379802, hereinafter Mizuki).
 	Regarding claim 5, Numaguchi in view of Kurabayashi discloses the information processing device according to claim 3, wherein the operation data acquiring unit reads out and Numaguchi: Therefore, the information processing apparatuses 10a and 10b sequentially acquire the positional information of the opponent real bodies specified by the real body state specification blocks 22 of the opponent information processing apparatuses 10a and 10b, respectively.), from a storage unit (Numaguchi: units 24 & 26, fig. 2), second operation data (Numaguchi: The information processing apparatus 10 further includes a real body information storage block 24 for storing information associated with each real body 120 and an interlock scenario storage block 26 for storing a scenario for realizing interlocking between a real body and an object inside a screen).
Numaguchi in view of Kurabayashi is not found disclosing that second operation data is used for expressing a past motion of the second robotic device.
However, Mizuki discloses using ghost data for racing game or fighting game. The term "ghost data" as used herein refers to data based on which a game play of a user can be reproduced. For example, ghost data used in a racing game is data based on which a performance of a machine operated by a user at a certain stage (specifically, on a racing course), which has achieved a good score, can be reproduced. Based on the ghost data, a translucent image of the machine may be displayed on the screen. A user may have a race with the machine that moves based on the ghost data; or may emulate a performance of the machine to achieve a higher score. In another example, ghost data used in a fighting game is data indicative of a character reflecting characteristics (for example, an attack pattern) of a user. A user is able to enjoy a pseudo battle with another user by fighting a character indicated by ghost data (¶0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Numaguchi in 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NURUN N FLORA/Primary Examiner, Art Unit 2619